—Judgment unanimously affirmed. Memorandum: Viewing the evidence, as we must, in the light most favorable to the People and indulging in all reasonable inferences in their favor (see, People v Ford, 66 NY2d 428, 437; People v Malizia, 62 NY2d 755, cert denied 469 US 932), we conclude that the verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We note also that County Court did not err in denying defendant’s motion for a severance (see, People v Padilla, 181 AD2d 1051, lv denied 79 NY2d 1052). (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Callahan, J. P., Boomer, Pine, Fallon and Doerr, JJ.